DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of group I, claims 1-10 in the reply filed on 12/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 5, a temperature controlling portion does not appear to be claimed as part of the apparatus. It is unclear if the claim actually recites the inclusion of the temperature controlling portion.  
Regarding claim 6, an optical detection means does not appear to be claimed as part of the apparatus. It is unclear if the claim actually recites the inclusion of the optical detection means.  
Regarding claim 9, neither a temperature controlling portion nor an optical detection means appear to be claimed as part of the apparatus. It is unclear if the claim actually recites the inclusion of the temperature controlling portion and the optical detection means.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Perroud et al. (hereinafter Perroud) US 2017/0182493 as cited in the IDS filed 03/19/2020.
Regarding claim 1, Perroud discloses a sample cartridge for incubating and/or analyzing a dispersion of particles, cells or droplets, and/or for performing biochemical reactions with or in such dispersion, said cartridge (flowcell 300) comprising: a deformable transparent tube having (The first film and the second film may be separate sheets of film material bonded together at the perimeter edge, a single sheet of folded film material, or a single tube of film material. [0012] The films 302, 304 also may be provided as a continuous tube of material that has a continuous surface that forms the side portions of the perimeter edge 308. [0050]): two oppositely located open ends serving as an inlet [310] and an outlet [312] as discussed in at least paragraph 0051 and shown in Fig. 3, respectively, said tube being adapted to receive a dispersion of particles, cells or droplets, in an interior space of said tube (DNA templates 402 may be immobilized on the inner surfaces of both the upper film 302 and the lower film 304… [0054]), said interior space being lined by one or several walls of said tube (The upper film 302 and lower film 304 may comprise film materials (e.g., cyclic olefin copolymers, etc.) and chemical coatings and treatments as described above, or other suitable materials and coatings and treatments. [0053]), wherein the tube is configured such 
The “region” 316 that is treated with a DNA template scaffold, so that DNA templates 402 only bind to this portion of the flowcell channel 400 of Perroud (see paragraph [0054]) is equivalent to the claimed “means to withhold” since the specification (see Page 3 lines 8-10 of specification) as filed describes the means to withhold as being a filter, a membrane, a grid, a mesh, a sieve or other structure allowing the passage of liquid through it whilst retaining said particles. 
Perroud does not explicitly disclose wherein the means (region 316) to withhold said particles, cells or droplets being located at one or both ends of said tube. However, Perroud does disclose that For example, the fluid inlet 310 and fluid outlet 312 may comprise self-healing rubber blocks through which needles are passed to inject and remove reagents. [0051].
However, since Perroud discloses that both ends of said tube may be sealed as discussed above, absent unexpected results, it would have been obvious to one of ordinary skill in the art to make a simple substitution of one known element for another such that one or both ends of said tube comprise a means to withhold.
Regarding claim 2, Perroud discloses wherein said deformable transparent tube has: a single wall; wherein said interior space is lined by said single wall (The upper film 302 and lower film 304 may comprise film materials (e.g., cyclic olefin copolymers, etc.) and chemical coatings and treatments as described above, or other suitable materials and coatings and treatments. [0053]).
Regarding claim 3, Perroud discloses (For example, the fluid inlet 310 and fluid outlet 312 may comprise self-healing rubber blocks through which needles are passed to inject and remove reagents. [0051]). The self-healing rubber blocks are equivalent to the claimed “means to reversibly close” since the specification (see Page 3 lines 18-20 of specification) as filed describes the means to reversibly close as a clamp or, in the case of sealing at both ends, a pair of clamps located at said opposite ends. Since a clamp is known to fasten or hold something in place, the self-healing rubber blocks of Perroud meet the claimed element.
Therefore, Perroud discloses a means to reversibly close and seal said deformable transparent tube at one or both of said oppositely located ends.
Regarding claim 4, Perroud discloses a mounting frame (an upper reference plate 404 and a lower reference plate 406 [0055]) connected to and holding said tube at said oppositely located ends of said tube as shown in Figs. 4A and 4B and configured to allow addition of material to said interior space of said tube via one of said ends serving as inlet, and/or removal of material, from said interior space of said tube via one of said ends serving as an outlet also see paragraphs [0056-0057].
Regarding claim 5, Perroud discloses wherein said mounting frame has a first and a second lateral side located opposite each other (The lower face of the upper reference plate 404 comprises a flat upper reference surface 408 that is manufactured to have a relatively high flatness. Similarly, the upper face of the lower reference plate 406 comprises a flat lower reference surface 410 that is manufactured to have a relatively high flatness…[0055]) as shown in Figs. 4A and 4B, wherein one of said lateral sides is formed by a transparent planar substrate configured to act as a counter The reference plates 404, 406 may be made of any suitable material, such as those described previously herein in relation to the first exemplary embodiment, but it will be understood that at least one will be transparent (e.g., borosilicate glass) to allow the base pair reading process. [0056]), wherein said mounting frame is configured such that the other of said lateral sides of said mounting frame allows exposure of a central portion of said tube to a temperature controlling device (One or both of the reference plates 404, 406 may be connected to or formed as part of a thermoelectric heat pump or similar device, such as described above. [0055]) by allowing physical contact of said temperature controlling device to said central portion of said tube through said other of said oppositely located lateral sides and by allowing exertion of pressure by said temperature controlling device to said central portion of said tube through said other of said oppositely located lateral sides (Alternatively, in some embodiments, the upper reference plate 404 and lower reference plate 406 may be movable relative to each other in order to alter the flowcell channel height H, such as shown in FIGS. 4A and 4B. This may be accomplished using conventional robotic mechanisms, such as motor-driven racks and the like… [0058]); also see paragraphs 40 and 66; Figs. 2.
Regarding claim 6, Perroud discloses wherein said mounting frame is further configured to allow analysis of a central portion of said tube by optical detection means (The reference plates 404, 406 may be made of any suitable material, such as those described previously herein in relation to the first exemplary embodiment, but it will be understood that at least one will be transparent (e.g., borosilicate glass) to allow the base pair reading process. It is also preferred for the upper reference plate 404 and the lower reference plate 406 to have low autofluorescence properties so that they do not generate an undue amount of background light during the base pair reading process. [0056]).
claim 7, Perroud discloses (For example, the fluid inlet 310 and fluid outlet 312 may comprise self-healing rubber blocks through which needles are passed to inject and remove reagents. [0051]). The self-healing rubber blocks are equivalent to the claimed “means to reversibly close” since the specification (see Page 3 lines 18-20 of specification) as filed describes the means to reversibly close as a clamp or, in the case of sealing at both ends, a pair of clamps located at said opposite ends. Since a clamp is known to fasten or hold something in place, the self-healing rubber blocks of Perroud meets the claimed element.
Therefore, Perroud discloses a wherein said central portion of said tube is a portion that has been closed and sealed by said means to reversibly close and seal said deformable transparent tube.
Regarding claim 8, Perroud discloses wherein said mounting frame has a longitudinal axis that is aligned with a longitudinal axis of said tube, and wherein said mounting frame comprises two oppositely located longitudinal ends, each of such oppositely located longitudinal ends having an orifice respectively, that is in fluid connection with said oppositely located ends of said tube serving as inlet and outlet of said tube as shown in Figs. 4A and 4B, respectively, wherein each of said orifices is sealable, and comprises means to reversibly close and seal such orifice (For example, the fluid inlet 310 and fluid outlet 312 may comprise self-healing rubber blocks through which needles are passed to inject and remove reagents. [0051]). The self-healing rubber blocks are equivalent to the claimed “means to reversibly close and seal such orifice” since the specification (see Page 14 lines 31-33 of specification) as filed describes the means to reversibly close and seal such orifice as a cap, a tap, a plug, a stopper, or a screw cap. 
Since a cap, a tap, a plug, a stopper, or a screw cap is known as an obstruction used to block or fill a hole or cavity, the self-healing rubber blocks of Perroud meets the claimed element.
claim 9, Perroud discloses wherein said tube is mounted in said mounting frame such that said oppositely located open ends of said tube are attached to or contact said oppositely located longitudinal ends of said mounting frame, and wherein said mounting frame encompasses a space (flowcell channel 400) through which said tube extends as shown in Figs. 4A and 4B, such space being configured to allow exposure or contact of a central portion of said tube to a temperature controlling device and/or to allow analysis of a central portion of said tube by optical detection means as discussed in at least paragraphs [0054-0055].
Regarding claim 10, Perroud discloses wherein said wall, of said tube has a thickness in a range of from 1m to 1000 um (The film may have a thickness of 1 micrometer to 100 micrometers, 4 micrometers to 50 micrometers, or 10 micrometers to 20 micrometers. [0011]); also see paragraphs 12-15; said deformable transparent tube is made of a material which is transparent in or within a range of from 250nm to 950nm as discussed in at least paragraph [0029]; and which allows an analysis of any content, if present, within said interior space of said tube by means of optical spectroscopy and/or imaging, wherein said material is selected from polycarbonate (PC) as discussed in at least paragraph [0029].
Perroud does not explicitly disclose wherein the diameter of said interior space, when having a circular or oval cross-section, is in the range of from 0.1 cm to 5 cm, and/or wherein a height of said interior space of said tube, when having a flat, noncircular cross-section, is in a range of from 5 um to 500. However, Perroud does disclose that (The height H of the flowcell channel 400 is defined by the distance between the upper reference surface 408 and the lower reference surface 410 and the thicknesses of the upper film 302 and lower film 304. The upper reference plate 404 and lower reference plate 406 may be fixed in place relative to one another during the sequencing operation, in which case the channel height H will remain constant. Alternatively, in some embodiments, the upper reference plate 404 and lower reference plate 406 may be movable relative to each other in order to alter the flowcell channel height H, such as shown in FIGS. 4A and 4B. This may be accomplished using conventional robotic mechanisms, such as motor-driven racks and the like, as will be appreciated by those of ordinary skill in the art in view of this disclosure. [0058]).
Therefore, absent unexpected results, a mere change in size or dimension of the device, i.e. diameter and/or height, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LYDIA EDWARDS/Examiner, Art Unit 1796